DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 09/30/2019.
	Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 1-10 directed to a machine. Claims 11-20 directed to a process.
Step 2A, Prong1:
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
	provide communication; access the financial account
	determining a balance and financial transactions associated with the financial account;
	determining an amount of at least one bill that is due in the future based on historical financial transactions associated with the at least one bill; 
	allocating and reserving funds from the financial account to ensure sufficient funds for payment of the at least one bill that is due in the future with the based on the historical financial transactions associated with the at least one bill; 
	determining available funds that remain after reserving and allocation of funds from the financial account to ensure sufficient funds for payment of the at least one bill that is due in the future with; 
	providing available funds for display that remain after allocation of funds from the financial account to ensure sufficient funds for the at least one bill that is due in the future with based on the historical financial transactions associated with the at least one bill; and 
	communicating to a user to provide the available funds for display that remain after the allocation of funds without significantly more. 	

	The independent claims of 1 and 11 recite the above limitation of providing communication after determining available/remain funds of a user financial account after allocate and reserve funds for future bills/transaction, which is concepts related to the economy and commerce of processing payments/bills/transactions of fundamental economic practice or principles – certain methods of organizing human activity group of abstract idea. See 2106.04(a)(2)(II)(A). 
	In addition, the concepts above reciting a sales activities or behaviors and business relations of processing financial account historical transaction data to determine an amount of at least one bill that is due in the future bills/transaction to ensure sufficient 
•	Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
	The claimed invention recite implementing a fund allocation management system that includes a financial management processor and a network connection over a network, wherein the claimed invention is executed using the fund allocation management system and the included parts and utilizing user wireless device via an application implemented by a processor to communicating by transmission of a communication over the network to a display of the user wireless device displays the communication. These limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers for the users is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong. See MPEP 2106.05(f).
Step 2B:


	In addition, the dependent claims recite:
Claims 2-3, 15 and 20 he applicant is reciting more about the abstract idea found in claim 1 by reciting that allocating the funds to create a reserve for future purchases in response to a user input to pay at least the future bill. Claim 3 recite the user input from wireless device received over the network via the network connection, which considered mere recitation to a plurality of computers for the users is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claims 4-5 and 12-13 reciting more of the abstract idea found in claim 1, by generating one or more reserves to allocate the funds for the eat least one bill that is due in the future and prevent the user from withdraw the funds by denying the purchase, and provide an override password . The claimed invention reciting 
Claims 6 and 14 recite more of the abstract idea found in claim 1, by determine a balance and financial transactions associated with the debit card. The claimed invention reciting tools to execute the abstract idea that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B, such as financial management processor and server.
Claim 7-9 and 16-18 the applicant is reciting a further embellishment of the same abstract idea that was found for claim 1 by further reciting allocate funds to cover expenditures due in the future, to pay the at least one bill due in the future based on payments of comparable customers and an entity associated with the at least one bill and/or based on information provided by an entity associated with the at least one bill. The claimed invention reciting tools to execute the abstract idea that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B, such as financial management processor, user wireless device received over the network via the network connection.
Claims 10 and 19, the applicant is reciting a further embellishment of the same abstract idea that was found for claim 1 by further reciting prevent the allocated funds from begin withdrawn from the financial account by the user. The claimed invention reciting tools to execute the abstract idea that define the abstract idea do not provide 
	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10,430,891 B2 to Collart (“Collart894”) Although the claims at issue are not identical, they are not patentably distinct from each other because 
	Regarding claim 1. A system configured to manage a financial account comprising (Collart891, Claim 1; “A system for managing a financial account comprising”):
	a fund allocation management system that includes a financial management processor and a network connection configured to provide communication over a network (Collart891, Claim 1; “a fund allocation management system that includes a financial management processor … and a network connection configured to provide communication over a network”); 
	the financial management processor being configured to access the financial account over the network connection and determine a balance and financial transactions associated with the financial account (Collart891, Claim 1; “the financial management processor being configured to access the financial account over the network connection and determine a balance and financial transactions associated with the financial account”); 
	the financial management processor being further configured to determine an amount of at least one bill that is due in the future based on historical financial transactions associated with the at least one bill (Collart891, Claim 1; “the financial management processor being further configured to determine an amount of at least one bill that is due in the future based on historical financial transactions associated with the at least one bill”);
	the financial management processor being further configured to reserve and allocate funds from the financial account to ensure sufficient funds for payment of the at least one bill that is due in the future based on the historical financial transactions associated with the at least one bill (Collart891, Claim 1; “the financial management processor being further configured to reserve and allocate funds from the financial ; 
	the financial management processor being further configured to determine available funds that remain after reserving and allocation of funds from the financial account to ensure sufficient funds for payment of the at least one bill that is due in the future (Collart891, Claim 1; “the financial management processor being further configured to determine available funds that remain after reserving and allocation of funds from the financial account to ensure sufficient funds for payment of the at least one bill that is due in the future”); and 
	the financial management processor being further configured to communicate over the network via the network connection to a user wireless device, the communication providing the available funds for display on the user wireless device that remain after allocation of funds from the financial account to ensure sufficient funds for the at least one bill that is due in the future based on the historical financial transactions associated with the at least one bill (Collart891, Claim 1; “the financial management processor being further configured to communicate by transmission of a communication over the network via the network connection to a user wireless device, the communication providing the available funds for display on the user wireless device that remain after allocation of funds from the financial account to ensure sufficient funds for the at least one bill that is due in the future based on the historical financial transactions associated with the at least one bill”);, 
	wherein the financial management processor communicates to the user wireless device via an application implemented by a processor of the wireless device to provide the available funds for display on the user wireless device that remain after the allocation of funds (Collart891, Claim 1; “wherein the financial management processor communicates to the user wireless device via a mobile phone application implemented by a processor of the wireless device to provide the available funds for display on the user wireless device that remain after the allocation of funds”); and 
	wherein a display of the user wireless device displays the communication from the financial management processor via the application implemented by the processor of the wireless device (Collart891, Claim 1; “wherein a display of the user wireless device displays the communication from the financial management processor via the mobile phone application implemented by the processor of the wireless device”).
	Regarding claim 2. The system of claim 1 wherein the financial management processor is further configured to allocate funds from the financial account to create a reserve for future purchases in response to a user input (Collart891, Claim 19; “The system of claim 1 wherein the financial management processor is further configured to allocate funds from the financial account to create a reserve for future purchases in response to a user input”).
	Regarding claim 3. The system of claim 1 wherein the financial management processor is further configured to allocate funds from the financial account to pay the at least one bill that is due in the future based on input from the user wireless device received over the network via the network connection (Collart891, Claim 6, “The system of claim 1 wherein the financial management processor is further configured to allocate funds from the financial account to pay the at least one bill that is due in the future based on input from the user wireless device received over the network via the network connection”).
	Regarding claim 4. The system of claim 1 wherein 
	the financial management processor is further configured to receive from the user wireless device instructions to generate one or more reserves to allocate funds for the at least one bill that is due in the future (Collart891, Claim 2; “wherein the financial management processor is further configured to receive from the user wireless device instructions to generate one or more reserves to allocate funds for the at least one bill that is due in the future”); and 
	the financial management processor is further configured to prevent the allocated funds from being withdrawn from the financial account by the user for a purchase by denying the purchase (Collart891, Claim 2; “wherein the financial management processor is further configured to prevent the allocated funds from being withdrawn from the financial account by the user for a purchase by denying the purchase”).
	Regarding claim 5. The system of claim 1 wherein 
	the financial management processor is further configured to prevent the allocated funds from being withdrawn from the financial account by the user unless the user provides an override (Collart891, Claim 3; “wherein the financial management processor is further configured to prevent the allocated funds from being withdrawn from the financial account by the user unless the user provides an override”); and the override comprises a password (Collart891, Claim 3; “wherein the override comprises a password”).
	Regarding claim 6. The system of claim 1 wherein 
	the financial account is associated with a debit card (Collart891, Claim 4; “wherein the financial account is associated with a debit card”); 
	the financial management processor is configured to determine a balance and financial transactions associated with the debit card (Collart891, Claim 4; “wherein the financial management processor is configured to determine a balance and financial transactions associated with the debit card”); and 
	the financial management processor is a server (Collart891, Claim 5; “wherein the financial management processor is a server”).
	Regarding claim 7. The system of claim 1 wherein the financial management processor is further configured to allocate funds from the financial account to cover expenditures due in the future based on input received from the user wireless device received over the network via the network connection (Collart891, Claim 7; “wherein the .
	Regarding claim 8. The system of claim 1 wherein the financial management processor is further configured to allocate funds from the financial account to pay the at least one bill that is due in the future based on one of the following: payments of comparable customers and an entity associated with the at least one bill (Collart891, Claim 8; “wherein the financial management processor is further configured to allocate funds from the financial account to pay the at least one bill that is due in the future based on one of the following: payments of comparable customers and an entity associated with the at least one bill”).
	Regarding claim 9. The system of claim 1 wherein the financial management processor is further configured to allocate funds from the financial account to pay the at least one bill that is due in the future based on information provided by an entity associated with the at least one bill (Collart891, Claim 9; “The system of claim 1 wherein the financial management processor is further configured to allocate funds from the financial account to pay the at least one bill that is due in the future based on information provided by an entity associated with the at least one bill”).
	Regarding claim 10. The system of claim 1 wherein the financial management processor is further configured to prevent the allocated funds from being withdrawn from the financial account by the use (Collart891, Claim 1; “the financial management processor further configured to prevent the allocated funds from being withdrawn from the financial account by the user”).
	Regarding claim 11. A process for managing a financial account comprising (Collart891, Claim 10; “A process for managing a financial account comprising”):
	implementing a fund allocation management system that includes a financial management processor and a network connection configured to provide communication over a network (Collart891, Claim 10; “implementing a fund allocation management system that includes a financial management processor … and a network connection configured to provide communication over a network”); 
	determining a balance and financial transactions associated with the financial account with the financial management processor configured to access the financial account over the network connection (Collart891, Claim 10; “determining a balance and financial transactions associated with the financial account with the financial management processor configured to access the financial account over the network connection”); 
	determining with the financial management processor an amount of at least one bill that is due in the future based on historical financial transactions associated with the at least one bill (Collart891, Claim 10; “determining with the financial management ; 
	allocating and reserving funds from the financial account to ensure sufficient funds for payment of the at least one bill that is due in the future with the financial management processor based on the historical financial transactions associated with the at least one bill (Collart891, Claim 10; “allocating and reserving funds from the financial account to ensure sufficient funds for payment of the at least one bill that is due in the future with the financial management processor based on the historical financial transactions associated with the at least one bill”); 
	determining available funds that remain after reserving and allocation of funds from the financial account to ensure sufficient funds for payment of the at least one bill that is due in the future with the financial management processor (Collart891, Claim 10; “determining available funds that remain after reserving and allocation of funds from the financial account to ensure sufficient funds for payment of the at least one bill that is due in the future with the financial management processor”); 
	communicating by transmission of a communication over the network providing available funds for display on a user wireless device that remain after allocation of funds from the financial account to ensure sufficient funds for the at least one bill that is due in the future with the financial management processor based on the historical financial transactions associated with the at least one bill (Collart891, Claim 10; “communicating ; and 
	communicating to a user via an application implemented by a processor of the user wireless device with the financial management processor to provide the available funds for display on the user wireless device that remain after the allocation of funds (Collart891, Claim 10; “communicating to a user via a mobile phone application implemented by a processor of the wireless device with the financial management processor to provide the available funds for display on the user wireless device that remain after the allocation of funds”),
	wherein a display of the user wireless device displays the communication from the financial management processor via the application implemented by the processor of the user wireless device (Collart891, Claim 10; “wherein a display of the user wireless device displays the communication from the financial management processor via the mobile phone application implemented by the processor of the wireless device”).  
	Regarding claim 12. The process of claim 11 further comprising preventing the allocated funds from being withdrawn from the financial account by the user for a purchase by denying the purchase with the financial management processor (Collart891, Claim 11; “The process of claim 10 further comprising preventing the allocated funds from being withdrawn from the financial account by the user for a purchase by denying the purchase with the financial management processor”), 
	wherein the financial management processor is further configured to receive from the user wireless device instructions to generate one or more reserves to allocate funds for the at least one bill that is due in the future (Collart891, Claim 11; “wherein the financial management processor is further configured to receive from the user wireless device instructions to generate one or more reserves to allocate funds for the at least one bill that is due in the future”). 
	Regarding claim 13. The process of claim 11 further comprising preventing the allocated funds from being withdrawn from the financial account by a user unless the user provides an override with the financial management processor (Collart891, Claim 12; “The process of claim 10 further comprising preventing the allocated funds from being withdrawn from the financial account by a user unless the user provides an override with the financial management processor”), wherein the override comprises a password (Collart891, Claim 12; “wherein the override comprises a password”).  
	Regarding claim 14. The process of claim 11 wherein 
	the financial account is associated with a debit card (Collart891, Claim 13; “wherein the financial account is associated with a debit card”); 
	the financial management processor is configured to determine a balance and financial transactions associated with the debit card (Collart891, Claim 13; “wherein the financial management processor is configured to determine a balance and financial transactions associated with the debit card”); and 
	the financial management processor is a server (Collart891, Claim 14; “the financial management processor is a server”).  
	Regarding claim 15. The process of claim 11 further comprising allocating funds from the financial account to pay the at least one bill that is due in the future with the financial management processor based on input from the user wireless device received over the network via the network connection (Collart891, Claim 15; “The process of claim 10 further comprising allocating funds from the financial account to pay the at least one bill that is due in the future with the financial management processor based on input from the user wireless device received over the network via the network connection”).  
	Regarding claim 16. The process of claim 11 further comprising allocating funds from the financial account to cover expenditures due in the future with the financial management processor based on input received from the user wireless device received over the network via the network connection (Collart891, Claim 16; “The process of claim 10 further comprising allocating funds from the financial account to cover expenditures due in the future with the financial management processor based on input .  
	Regarding claim 17. The process of claim 11 further comprising allocating funds from the financial account to pay the at least one bill that is due in the future with the financial management processor based on one of the following: payments of comparable customers and an entity associated with the at least one bill (Collart891, Claim 17; “The process of claim 10 further comprising allocating funds from the financial account to pay the at least one bill that is due in the future with the financial management processor based on one of the following: payments of comparable customers and an entity associated with the at least one bill”).  
	Regarding claim 18. The process of claim 11 further comprising allocating funds from the financial account to pay the at least one bill that is due in the future based on information provided by an entity associated with the at least one bill with the financial management processor (Collart891, Claim 18; “The process of claim 10 further comprising allocating funds from the financial account to pay the at least one bill that is due in the future based on information provided by an entity associated with the at least one bill with the financial management processor”).  
	Regarding claim 19. The process of claim 11 further comprising preventing the allocated funds from being withdrawn from the financial account by a user with the financial management processor (Collart891, Claim 10; “preventing the allocated funds 
	Regarding claim 20. The process of claim 11 further comprising allocating funds from the financial account to create a reserve for future purchases in response to a user input (Collart891, Claim 20; “The process of claim 10 further comprising allocating funds from the financial account to create a reserve for future purchases in response to a user input”).
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-3, 6-9, 11, 14-18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Pat. Pub. No. 2014/0012745 to Hanson et al. (“Hanson”).

	Regarding claims 11 and 1. Hanson discloses a process for managing a financial account comprising:
	implementing a fund allocation management system that includes a financial management processor and a network connection configured to provide communication over a network (Hanson, Fig. 5, [0058]; “FIG. 5 presents an exemplary ; 
	determining a balance and financial transactions associated with the financial account (Hanson, An "account" may be the relationship that the user has with the entity”. [0033]; “When a user of an account manually schedules bill payments, the graphical representation of funds enables informed bill payment scheduling because the user can view how the account balance changes over time”) with the financial management processor configured to access the financial account over the network connection (Hanson, [0039]; “a user authenticates into a financial institution account in order to access the "future view" service”); 
	determining with the financial management processor an amount of at least one bill that is due in the future based on historical financial transactions (Hanson, [0031-0032]; “provide a graphical representation of predicted or scheduled bill payments and/or expenses over a period of time in the future … These predictions may be made based on historical transactions (e.g., bill payments, expenses, funds influx, etc.) associated with the account”) associated with the at least one bill (Hanson, [0031]; “predicted or scheduled bill payments and/or expenses over a period of time in the future … bill payment is a payment associated with a recurring transaction (e.g., utilities payment) … a one-time purchase (e.g., grocery purchase)”); 
	allocating and reserving funds from the financial account (Hanson, [0040]; “The graphical presentation of the account balance is based on predicted or scheduled bill payments to be made using funds from the account, predicted expenses to be satisfied to ensure sufficient funds for payment of the at least one bill (Hanson, [0041]; “each instance of a predicted or scheduled bill payment is indicated using a graphical indicator 210”) that is due in the future with the financial management processor based on the historical financial transactions associated with the at least one bill (Hanson, [0039]; “FIG. 2, an account balance graph is presented where the account balance is on the y-axis and the date is on the x-axis …each instance of a predicted or scheduled bill payment is indicated using a graphical indicator 210 …  a first color is used for the graphical indicator for a predicted bill payment (e.g., predicted based on historical bill payments) …  is greater than predetermined threshold”); 
	determining available funds that remain after reserving and allocation of funds from the financial account to ensure sufficient funds for payment of the at least one bill that is due in the future with the financial management processor (Hanson, [0033]; “the user may schedule bill payments such that the account balance does not fall below a predetermined balance of funds (e.g., zero) … the user can establish a plan to transfer funds … account balance is indicated to fall below the predetermined threshold, or the user can delay a scheduled bill payment to prevent the account balance from falling below the predetermined threshold”);
	communicating by transmission of a communication over the network providing available funds for display on a user wireless device that remain after allocation of funds from the financial account to ensure sufficient funds for the at least one bill that is due in the future with the financial management processor based on the historical financial transactions associated with the at least one bill (Hanson, Fig. 1; “intimating, ; and 
	communicating to a user via an application implemented by a processor of the user wireless device with the financial management processor to provide the available funds for display on the user wireless device that remain after the allocation of funds (Hanson; [0037]; “a mobile device may be any portable mobile communication or computing device. As used herein, a user interface is a user interface associated with a mobile device … mobile network may be any network (e.g., data network, communication network, etc.),
	wherein a display of the user wireless device displays the communication from the financial management processor via the application implemented by the processor of the user wireless device (see Hanson Fig. 2-4. [0039]; “FIG. 2, an account balance graph is presented where the account balance is on the y-axis and the date is on the x-axis … a part 255 of the graph corresponding to a time period when the account balance is less than or equal to a predetermined threshold (e.g., zero) is presented in a different color from a part 205 of the graph corresponding to a time period when the account balance is greater than the predetermined threshold”).

	Regarding claims 14 and 6. Hanson discloses the process of claim 11 wherein 
	the financial account is associated with a debit card (Hanson, [0047]; “the user inputs the payment method as a first type of payment method (e.g., debit card)”); 
	the financial management processor is configured to determine a balance and financial transactions associated with the debit card (Hanson, [0031]; “the account balance varies based on the bill payments and/or expenses that cause reduction of funds in the account … the account balance varies over period of time based on predicted influx of funds into the account”); and the financial management processor is a server (Hanson, [0046]; “a system (e.g., external server)”, [0066]; “he system 530 may include any computerized apparatus that can be configured to perform any one or more of the functions of the system 530 described and/or contemplated herein. In accordance with some embodiments, for example, the system 530 may include a computer network, an engine, a platform, a server, a database system, a front end system, a back end system, a personal computer system, and/or the like”).  

	Regarding claims 15 and 3. Hanson discloses the process of claim 11 further comprising allocating funds from the financial account to pay the at least one bill that is due in the future with the financial management processor based on input from the user wireless device received over the network via the network connection (See claim 1 rejection supra).  
	
	Regarding claims 16 and 7. Hanson discloses the process of claim 11 further comprising allocating funds from the financial account to cover expenditures due in the future with the financial management processor based on input received from the user wireless device received over the network via the network connection (Hanson, [0031]; “provide a graphical representation of predicted or scheduled bill payments and/or expenses over a period of time in the future. As used herein, a bill payment is a payment associated with a recurring transaction (e.g., utilities payment). As used herein, an expense is a payment associated with a one-time purchase (e.g., grocery purchase). Therefore, the account balance varies based on the bill payments and/or expenses that cause reduction of funds in the account. Transactions associated with bill payment and expense payment may be referred to as funds transfers out of the account”).  
	
	Regarding claims 17 and 8. Hanson discloses the process of claim 11 further comprising allocating funds from the financial account to pay the at least one bill that is due in the future with the financial management processor based on one of the following: payments of comparable customers and an entity associated with the at least one bill (See claim 1 rejection supra and claim 16 rejection, as Hanson reciting multiple bill payments type see at least [0031] and [0035]; “an "entity" as used herein may be a financial institution. For the purposes of this invention, a "financial institution" may be defined as any organization, entity, or the like in the business of moving, investing, or lending money, dealing in financial instruments, or providing financial services”).

	Regarding claims 18 and 9. Hanson discloses the process of claim 11 further comprising allocating funds from the financial account to pay the at least one bill that is due in the future based on information provided by an entity associated with the at least one bill with the financial management processor (Hanson, [0035]; “the entity may be the merchant itself (e.g., the merchant that transmits a bill to the user)”).  

	Regarding claims 20 and 2. Hanson discloses the process of claim 11 further comprising allocating funds from the financial account to create a reserve for future purchases in response to a user input  (Hanson, [0040]; “The graphical presentation of the account balance is based on predicted or scheduled bill payments to be made using funds from the account, predicted expenses to be satisfied using funds from the account”).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 4-5, 10, 12-13 and 19 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2014/0012745 to Hanson et al. (“Hanson”) in view of US Pat. Pub. No. 2007/0255653 to Tumminaro et al. (“Tumminaro”).

	Regarding claims 12 and 4. Hanson discloses the process of claim 11 further comprising 
	Hanson substantially discloses the claimed invention; however, Hanson fails to explicitly disclose the “preventing the allocated funds from being withdrawn from the financial account by the user for a purchase by denying the purchase with the financial management processor, wherein the financial management processor is further configured to receive from the user wireless device instructions to generate one or more reserves to allocate funds for the at least one bill that is due in the future”. However, Tumminaro teaches:
	preventing the allocated funds from being withdrawn from the financial account by the user for a purchase by denying the purchase with the financial management processor (Tumminaro, [0307]; “Personal Reserved Funds Viral--Existing members are , wherein the financial management processor is further configured to receive from the user wireless device instructions to generate one or more reserves to allocate funds for the at least one bill that is due in the future  (Tumminaro, [0307]; “Personal Reserved Funds Viral--Existing members are allowed to set aside funds that are reserved for viral payments. For example, a user may set aside a certain number of dollars of the user's account to settle viral transactions”. [0309]; “The existing member's funds are reserved for the follow-up payment once the invited member registers”).
	Therefore, it would have been obvious to one of ordinary skill in the account management system art at the time of filing to modify Hanson to include preventing the allocated funds from being withdrawn from the financial account by the user for a purchase by denying the purchase with the financial management processor, wherein the financial management processor is further configured to receive from the user wireless device instructions to generate one or more reserves to allocate funds for the at least one bill that is due in the future, as taught by Tumminaro, where this would be performed in order to increase faster, cheaper and more convenient electronic payment systems for completing financial transactions. See Tumminaro [0007].

	Regarding claims 13 and 5. Hanson discloses the process of claim 11 further comprising 
	Hanson substantially discloses the claimed invention; however, Hanson fails to explicitly disclose the “preventing the allocated funds from being withdrawn from the financial account by a user unless the user provides an override with the financial management processor, wherein the override comprises a password”. However, Tumminaro teaches:
	preventing the allocated funds from being withdrawn from the financial account by a user unless the user provides an override with the financial management processor (Tumminaro, [0307]; “Personal Reserved Funds Viral--Existing members are allowed to set aside funds that are reserved for viral payments. For example, a user may set aside a certain number of dollars of the user's account to settle viral transactions … the user may change the reserved amount through a user account maintenance function”), wherein the override comprises a password (Tumminaro, [0181]; “financial transactions are conducted on a person-to-person basis where each party is identified by a telephone number and a password (e.g., a personal identification number of PIN”).

	Therefore, it would have been obvious to one of ordinary skill in the account management system art at the time of filing to modify Hanson to include preventing the allocated funds from being withdrawn from the financial account by a user unless the user provides an override with the financial management processor, wherein the override comprises a password, as taught by Tumminaro, where this would be performed in order to provide a fraud check tool and reduce fraud losses for the payment industry. See Tumminaro [0004-0005].

	Regarding claims 19 and 10. Claims 19 and 10 have been analyzed and are rejected for the same rationale used to reject claims 11 and 12. Claims 19 and 10 limitations do not teach or define any new limitations beyond claims 11 and 12; therefore, claims 19 and 10 are rejected under the same rationale.


Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687